Citation Nr: 0114744	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  00-17 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for cause of the 
veteran's death.  

2.  Entitlement to accrued benefits.  


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel



INTRODUCTION

The veteran had active service from September 1941 to 
September 1945.  He was a prisoner of war from April 1942 to 
July 1942 and missing in action from July 1942 to February 
1945.  

The veteran died in November 1992, and the appellant is the 
surviving spouse.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a June 2000 rating decision from the Manila, 
Philippines, Department of Veterans Affairs (VA) Regional 
Office (RO) that denied entitlement to service connection for 
cause of the veteran's death and entitlement to accrued 
benefits.  


FINDINGS OF FACT

1.  The veteran died in November 1992; the certificate of 
death states that the immediate cause of death was 
cardiorespiratory arrest and antecedent causes of death were 
cerebrovascular accident and hypertension.  

2.  At the time of the veteran's death, service-connection 
was not in effect for any disability.  

3.  The medical evidence does not include a nexus opinion 
relating bronchitis, bronchiectasis, tuberculosis, peptic 
ulcer disease, gastritis, alleged residuals of a gunshot 
wound in the left leg, alleged residuals of a shrapnel wound 
in the occipital area, vision and hearing problems, 
ascariasis, nasal pterygium, nasopharyngitis, gastritis, or 
any of the causes of death listed on the November 1992 death 
certificate to active service.  

4.  The medical evidence does not include a diagnosis of 
brain hemorrhage, brain thrombosis, hypertension, bronchitis, 
or bronchiectasis within one year of separation from service.  

5.  The medical evidence does not include a diagnosis of 
tuberculosis within three years of separation from service.  

6.  The medical evidence does not include a diagnosis of 
malaria or ischemic heart disease at any time.  

7.  No claims for VA benefits were pending when the veteran 
died in November 1992.  


CONCLUSIONS OF LAW

1.  The cause of the veteran's death was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2000).  

2.  The appellant's claim of entitlement to accrued benefits 
is without legal merit.  38 U.S.C.A. § 5121 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.1000 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claims may be decided on the merits because the VA 
fulfilled its duty to assist the appellant in the development 
of the claims.  The Secretary shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).  In 
this case, the RO obtained service medical records and 
medical records from the identified health care providers.  
The veteran received VA examinations in November-December 
1971 and May 1973.  The veteran and the appellant filed 
numerous lay statements with the RO, and the appellant 
declined the opportunity for a hearing.  The RO's January 
1958, March 1958, and June 1971 letters to the veteran, the 
June 2000 rating decision, and July 2000 statement of the 
case informed the appellant of the evidence needed to 
substantiate her claims.  The duty to assist is not a one-way 
street.  If the appellant wishes help, she cannot passively 
wait for it.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  
Since the appellant was informed of the evidence needed to 
substantiate her claims and provided ample opportunity to 
submit such evidence, and the VA has also attempted to obtain 
such evidence, the VA has fulfilled its duty to assist the 
appellant.  


Entitlement to service connection for cause of the veteran's 
death

Factual Background

The appellant contends that the veteran incurred a heart 
disability while he was a prisoner of war that contributed to 
the cause of his death many years later. 

The veteran had active service from September 1941 to 
September 1945.  He was a prisoner of war from April 1942 to 
July 1942 and missing in action from July 1942 to February 
1945.  Service medical records show that the veteran was 
deemed healthy at documented military examinations in service 
except for a diagnosis of acute nasopharyngitis in December 
1941.  He received a diagnosis of acute gastritis in February 
1946.  

During his lifetime, the veteran filed January 1958 and June 
1959 applications for compensation and pension for a gunshot 
wound in the left upper leg and a chest disability claimed as 
malaria and/or tuberculosis.  In support of these claims, a 
March 1945 affidavit alleges that a private doctor treated 
the veteran for malaria soon after his July 1942 release from 
prisoner of war camp and a June 1959 private x-ray report 
demonstrated haziness at the apices in November 1957.  An 
August 1959 rating decision denied service connection for a 
gunshot wound in the left leg and denied a nonservice-
connected pension.  

In May 1971, the veteran filed a new application for 
nonservice-connected pension, a special monthly pension for 
aid and attendance, and any other VA benefits for which he 
might be eligible.  He alleged that he had thrombosis of long 
duration, malignant hypertension, heart disease, near 
blindness of both eyes, chest oppression, deafness, 
dizziness, and extreme body weakness.  Post-service medical 
records included diagnoses of chronic peptic ulcer, malignant 
hypertension, cerebrovascular accident, and right hemiplegia 
in August 1971; residuals of a gunshot wound and surgery to 
the left thigh with a healed scar and mild muscle injury 
involving Muscle Group XIV, hypertensive vascular disease, 
cerebrovascular accident with residuals of right hemiplegia 
not evident, peptic ulcer not found, probable ascariasis, and 
probable bronchitis or bronchiectasis in November 1971; and 
hyperopia with bilateral myopic astigmatism in December 1971.  
A December 1971 decision denied entitlement to a nonservice-
connected pension.  

The veteran was hospitalized in November 1972 for a recent 
cerebrovascular accident, probably thrombosis; right 
hemiparesis; and an upper respiratory tract infection.  While 
in the hospital, the veteran filed yet another application 
for nonservice-connected pension.  The RO's December 1972 and 
February 1973 decisions denied entitlement to a nonservice-
connected pension.  

Additional post-service medical records include diagnoses of 
left cerebral infarction secondary to thrombosis of the 
middle cerebral artery; right hemiplegia post cerebrovascular 
accident; hypertensive vascular disease, mild bilateral nasal 
pterygium; alleged residuals of a shrapnel wound scar on the 
occipital area; alleged residuals of a shrapnel wound scar on 
the left thigh with injury to Muscle Group XV; and probable 
bronchitis or bronchiectasis in May 1973.  A May 1973 
decision granted a nonservice-connected pension and a special 
monthly pension for aid and attendance since November 1972.  

The veteran was in receipt of the nonservice-connected 
pension and special monthly pension for aid and attendance 
when he died in November 1992.  Service connection was not in 
effect for any disability.  

The November 1992 death certificate states that the immediate 
cause of death was cardiorespiratory arrest and antecedent 
causes of death were cerebrovascular accident and 
hypertension.  


Analysis

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a) (2000).  
To constitute the principal cause of death, the service-
connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b) (2000).  In order 
to constitute the contributory cause of death it must be 
shown that a service-connected disability contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. 3.312(c)(1) (2000).  

To establish service connection, the evidence must 
demonstrate that an injury or disease resulting in disability 
was contracted in the line of duty coincident with military 
service, or if pre-existing such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303 (2000).  The appellant must present medical 
evidence of a current disability, of incurrence or 
aggravation in service, and of a nexus between the in-service 
and current disability.  See Epps v. Brown, 126 F.3d. 1464, 
1468 (Fed. Cir. 1997).  

Certainly, the medical evidence shows that the veteran had a 
current disability when he died in November 1992.  A valid 
claim requires proof of a present disability.  Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998).  The November 1992 
death certificate lists the immediate cause of death as 
cardiorespiratory arrest and antecedent causes of death as 
cerebrovascular accident and hypertension.  

The provisions of 38 C.F.R. § 3.303(d) apply in this case 
because the medical evidence includes no in-service diagnosis 
or treatment for the causes of death noted on the November 
1992 death certificate or for the other disorders noted on 
post-service medical records.  The veteran was deemed healthy 
at the documented military examinations in service, and the 
only in-service disorder noted was acute nasopharyngitis in 
December 1941.  Direct service connection for cause of the 
veteran's death cannot be granted for nasopharyngitis because 
it is not listed as an immediate or contributory cause of 
death on the November 1992 death certificate or in a medical 
nexus opinion.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  When a 
veteran served for at least 90 days during a period of war, 
such as this veteran did during World War II, and certain 
chronic diseases become manifest to a compensable degree 
within the prescribed time periods after the date of 
termination of such service, the disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 3838 C.F.R. §§ 
3.307, 3.309 (2000).  

Direct service connection for cause of the veteran's death 
cannot be granted for cardiorespiratory arrest or 
cerebrovascular accident with right hemiplegia and probable 
thrombosis because the medical evidence includes no nexus 
opinion relating either disability to active service.  
Instead, the first diagnosis of a respiratory disorder 
appeared as an upper respiratory tract infection in November 
1972 and the first diagnosis of a cerebrovascular accident 
appeared in August 1971, both over 25 years after service.  
Nor can presumptive service connection be granted for brain 
hemorrhage or brain thrombosis absent evidence that it was 
manifested to the requisite degree within one year of 
separation from service.  See 38 C.F.R. §§ 3.307(a)(3), 
3.309(a) (2000).  

Although hypertension was listed as a contributory cause of 
death in November 1992 and the veteran alleged chest 
oppression in May 1971, presumptive service connection cannot 
be granted for hypertension or probable bronchitis or 
bronchiectasis as chronic diseases.  A chronic disease, such 
as hypertension or bronchiectasis, shall be granted service 
connection, although not otherwise established as incurred in 
service, if manifested to a compensable degree within one 
year from the date of separation from service.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a) (2000).  The first diagnosis of 
hypertension appeared in the record in August 1971, and the 
first diagnosis of probable bronchitis or bronchiectasis 
appeared in November 1971, both over 25 years after service.  
Presumptive service connection cannot be granted for either 
of these disabilities.  

Although the appellant alleged entitlement to service 
connection for tuberculosis in January 1958 and June 1959 and 
chest oppression in May 1971, presumptive service connection 
cannot be granted for tuberculosis.  A chronic disease, such 
as tuberculosis, shall be granted service connection, 
although not otherwise established as incurred in service if 
manifested to a compensable degree within three years from 
the date of separation from service.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a) (2000).  Diagnoses of active 
pulmonary tuberculosis by private physicians on the basis of 
their examination, observation or treatment will not be 
accepted to show the disease was initially manifested after 
discharge from active service unless confirmed by acceptable 
clinical, X-ray, or laboratory studies, or by findings of 
active tuberculosis based upon acceptable hospital 
observation or treatment.  38 C.F.R. § 3.374 (c) (2000).  The 
first possible x-ray diagnosis of tuberculosis appeared in a 
private x-ray that demonstrated haziness at the apices in 
November 1957, over 10 years after service.  Even if this x-
ray were determined to show tuberculosis, which has not been 
shown, presumptive service connection cannot be established 
by x-ray evidence first appearing over three years after 
service.  

Although the veteran alleged that he was treated for malaria 
soon after his July 1942 release from prisoner of war camp in 
the Philippines, presumptive service connection cannot be 
granted for malaria.  A tropical disease, such as malaria, 
shall be granted service connection as a result of tropical 
service, although not otherwise established as incurred in 
service if manifested to a compensable degree within one year 
from the date of separation from service following service in 
a period of war, such as this veteran's service during World 
War II.  38 C.F.R. §§ 3.307(a)(4), 3.309(b) (2000).  In spite 
of VA examinations in December 1971 and May 1973, a medical 
diagnosis of malaria never appears in the record, and the 
appellant, as a lay person, is not competent to make a 
medical diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-495 (1992).  Presumptive service connection cannot be 
granted for malaria.  

The appellant alleges that the veteran incurred heart disease 
and peptic ulcers while interned in a prisoner of war camp 
during World War II.  In this case, however, presumptive 
service connection for cause of the veteran's death cannot be 
granted for ischemic heart disease and peptic ulcer disease.  
If a veteran is a former prisoner of war interned or detained 
for not less than 30 days, as this veteran was from April 
1942 to July 1942, ischemic heart disease and peptic ulcer 
disease shall be service-connected if manifest to a degree of 
10 percent or more at any time after discharge or release 
from active military, naval, or air service even though there 
is no record of such disease during service provided the 
rebuttable presumption provisions of Sec. 3.307 are also 
satisfied. 38 C.F.R. §§ 3.307(a)(5), 3.309(c) (2000).  The 
Board first notes that the medical evidence does not include 
a diagnosis of beriberi or ischemic heart disease.  In spite 
of VA examinations in December 1971 and May 1973, a medical 
diagnosis of beriberi or ischemic heart disease never appears 
in the record, and the appellant, as a lay person, is not 
competent to make a medical diagnosis.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  Similarly, the 
evidence does not reflect that peptic ulcers, even if 
present, were a contributed to cause death.  It is true that 
the veteran was diagnosed with peptic ulcers in August 1971 
after internment in a prisoner of war camp in the Philippines 
from April 1942 to July 1942.  The November 1992 death 
certificate does not list peptic ulcer disease as a 
contributory cause of death; nor does the medical evidence 
include a nexus opinion relating peptic ulcer disease to the 
cause of the veteran's death.  

Service connection for cause of the veteran's death cannot be 
granted for gastritis, alleged residuals of a gunshot wound 
in the left leg, alleged residuals of a shrapnel wound in the 
occipital area, vision and hearing problems, ascariasis, or 
nasal pterygium noted in post-service medical records because 
the medical evidence does not include a nexus opinion 
relating any of these disabilities to active service.  Even 
if these disabilities were service-connected, which they are 
not, minor service-connected disabilities, particularly those 
of a static nature or not materially affecting a vital organ, 
would not be held to have contributed to death primarily due 
to unrelated disability.  In the same category there would be 
included service-connected disease or injuries of any 
evaluation (even though evaluated as 100 percent disabling) 
but of a quiescent or static nature involving muscular or 
skeletal functions and not materially affecting other vital 
body functions.  38 C.F.R. § 3.312(c)(2) (2000).  Except for 
the alleged gunshot wound in the left leg, the veteran's four 
VA applications from 1958 to 1972 made no mention of any of 
these disabilities.  Moreover, the veteran first reported a 
shrapnel wound to the occipital area at a May 1973 VA 
examination, which scars no previous examiners had noted.  

Entitlement to service connection for cause of the veteran's 
death is denied because a preponderance of the evidence is 
against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C. § 5107).  


Entitlement to accrued benefits

The appellant contends that she is entitled to accrued 
benefits for claims that the veteran had pending at the time 
of his death in November 1992.  

The appellant timely filed for accrued benefits within one 
year after the veteran's death.  Application for accrued 
benefits must be filed within 1 year after the date of death.  
A claim for death pension, compensation, or dependency and 
indemnity compensation, by an apportionee, surviving spouse, 
child or parent is deemed to include claim for any accrued 
benefits.  38 U.S.C.A. §§ 5112(b), 5121(c) (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.152(b); 3.1000(c) (2000).  In this 
case, the veteran died in November 1992, and the appellant 
filed a completed Form 21-534, which is deemed to include a 
claim for accrued benefits, in December 1992, well within the 
one year filing deadline.  

Where the veteran's death occurred on or after December 1, 
1962, as is the case here, periodic monetary benefits to 
which a veteran was entitled at his death under existing 
ratings or decisions, or those based on evidence in the file 
at date of death, and due and unpaid for a period not to 
exceed 2 years prior to the last day of the month before the 
veteran's death will be paid to the surviving spouse.  
38 U.S.C.A. § 5121 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.500(g); 3.1000(a) (2000).  The claimant, in this case 
the surviving spouse, is only entitled to what was properly 
due the veteran at the time of death, but which was unpaid.  
Zevalkink v. Brown, 102 F.3d 1236, 1241 (Fed. Cir. 1996).  

Although the veteran filed numerous claims for VA benefits 
during his lifetime, there were no claims pending at the time 
of his death in November 1992.  

In January 1958 and June 1959, the veteran filed applications 
for compensation and pension for a gunshot wound in the left 
upper leg and a chest disability claimed as malaria and/or 
tuberculosis.  These claims were not pending because an 
August 1959 rating decision denied service connection for a 
gunshot wound in the left leg and denied a nonservice-
connected pension.  After 1959, the veteran filed no further 
claims for service connection.  

In May 1971 and November 1972, the veteran filed new 
applications for nonservice-connected pension, a special 
monthly pension for aid and attendance, and any other VA 
benefits for which he might be eligible.  These claims were 
not pending at the time of the veteran's death because a May 
1973 decision granted a nonservice-connected pension and a 
special monthly pension for aid and attendance since November 
1972, twenty years before the veteran died.  

Throughout the 1980s, the veteran filed annual requests for 
approval of school attendance for two of his children.  These 
claims were not pending at the time of the veteran's death 
because an August 1986 report of contact indicates that one 
child's attendance was approved and that the other child's 
attendance was not approved based upon attendance at an 
unapproved institution.  No requests for approval of school 
attendance were filed after the 1980s.  

Except for his requests for approval of school attendance in 
the 1980s, the veteran filed no further claims for VA 
benefits after May 1973.  Instead, from May 1973 until 
November 1992, the bulk of the correspondence between the RO 
and the veteran addressed sources of income and adjustments 
to his monthly pension check.  

Thus, there were no accrued benefits which were "due and 
unpaid" to the veteran at the time of his death.  Zevalkink 
v. Brown, 102 F.3d at 1241.  Since the veteran did not have a 
claim pending at the time of death, the appellant had no 
claim upon which to derive her own application for accrued 
benefits.  

The appellant's claim of entitlement to accrued benefits must 
be denied as a matter of law because the veteran had no claim 
pending at his death.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  



ORDER

Entitlement to service connection for cause of the veteran's 
death is denied.  

Entitlement to accrued benefits is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

